         Case 1:19-cv-02127-VEC Document 47
                                         46 Filed 09/09/19
                                                  09/05/19 Page 1 of 2
                                                                     5


                                                                 USDC SDNY
 UNITED STATES DISTRICT COURT                                    DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 9/9/2019
EMI APRIL MUSIC INC. and EMI BLACKWOOD
MUSIC INC.,                                                  Case No. 1:19-cv-02127 (VEC)

                              Plaintiffs,                    STIPULATION AND ORDER OF
                                                             SUBSTITUTION OF COUNSEL
               v.

KANYE WEST, an individual, and WEST
BRANDS, LLC, a Delaware limited liability
corporation, individually and d/b/a YE WORLD
PUBLISHING and PLEASE GIMME MY
PUBLISHING

                              Defendants.


       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel, and pursuant to Local Civil Rule 1.4 of the Local Rules of the United States District

Courts for the Southern and Eastern Districts of New York, that the law firm of Bird, Marella,

Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C. hereby is substituted in the place of

the law firm of Quinn Emanuel Urquhart & Sullivan, LLP as counsel of record for Defendants

Kanye West and West Brands, LLC in the above-captioned action.

       A supporting declaration is attached hereto pursuant to Local Civil Rule 1.4.
         Case 1:19-cv-02127-VEC Document 47
                                         46 Filed 09/09/19
                                                  09/05/19 Page 2 of 2
                                                                     5



PLEASE TAKE NOTICE that all pleadings, notices of hearing, and other filings in this matter

should be served upon the following incoming counsel:

                     Ekwan E. Rhow (erhow@birdmarella.com) (pro hac vice forthcoming)
                     Grace W. Kang (gkang@birdmarella.com)
                     BIRD, MARELLA, BOXER, WOLPERT, NESSIM, DROOKS,
                     LINCENBERG & RHOW, P.C.
                     1875 Century Park East, 23rd Floor
                     Los Angeles, California 90067
                     Tel: (310) 201-2100
                     Fax: (310) 201-2110

Dated: September 3, 2019
QUINN EMANUEL URQUHART &                        BIRD, MARELLA, BOXER, WOLPERT,
SULLIVAN, LLP                                   NESSIM, DROOKS, LINCENBERG &
                                                RHOW, P.C.


By: _____________________________               By: _____________________________
    John B. Quinn                                    Grace W. Kang
    johnquinn@quinnemanuel.com                       gkang@birdmarella.com
    Crystal Nix-Hines                                Ekwan E. Rhow (pro hac vice
    crystalnixhines@quinnemanuel.com                 forthcoming)
    Kimbery E. Carson                               erhow@birdmarella.com
    kimberlycarson@quinnemanuel.com
                                                1875 Century Park East, 23rd Floor
51 Madison Avenue, 22nd Floor                   Los Angeles, California 90067
New York, New York 10010                        Tel: (310) 201-2100
Tel: (212) 849-7000                             Fax: (310) 201-2110
Fax: (212) 849-7100
                                                Incoming Attorneys for Defendants Kanye
Robert M. Schwartz
                                                West and West Brands, LLC
robertschwartz@quinnemanuel.com
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Tel: (213) 443-3000
Fax: (213) 443-3100

Outgoing Attorneys for Defendants Kanye
West and West Brands, LLC

SO ORDERED:
           9/9/2019
Date: __________________                          _____________________________
      New York, New York                                VALERIE CAPRONI
                                                      United States District Judge
